UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34847 NEW ENERGY SYSTEMS GROUP (Exact name of small business issuer as specified in its charter) Nevada 91-2132336 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 116 West 23rd ST., 5th Floor New York, NY 10011 (Address of principal executive offices) (917) 573-0302 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo□ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes □No□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes □No T APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 12,365,663 shares of common stock, $.001 par value, were outstanding as of November11, 2010. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II Item 1. Legal Proceedings Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 (Unaudited) December 31, 2009 Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses - Other receivables Due from shareholders Total current assets Plant, property & equipment, net Other assets Goodwill Intangible assets, net Total other assets Total assets $ $ Current liabilities Accounts payable and accrued expenses $ $ Taxes payable Loan payable to related party Total current liabilities Deferred tax liability Total Liabilities Stockholders' equity Preferred stock, $.001 par value, 60,000,000 shares authorized, 7,575,757 shares issued and outstanding Common stock, $.001 par value, 140,000,000 shares authorized, 11,863,390 shares issued and outstanding Additional paid in capital Statutory reserves Other comprehensive income Retained earnings (Accumulated deficit) ) Less: Deferred compensation ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, Revenue, net Battery $ Battery shell and cover Total Cost of revenue Battery Battery shell and cover Total Gross profit Operating expenses Selling General and administrative Total Income from operations Other income (expenses), net Other income (expenses) ) ) Interest income (expense) ) ) Total net ) ) Income before income taxes Provision for income taxes ) Net income Other comprehensive income (loss) Foreign currency translation ) ) Comprehensive income $ Net income per share Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred tax liability ) - Deferred compensation expense - Loss on disposal of fixed asset - Stock option compensation expense (Increase) / decrease in current assets: Accounts receivable ) Inventory ) Prepaid expenses, deposits and other receivables - Increase/(decrease) in current liabilities: Accounts payable and accrued expenses ) Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired in acquisition of Newpower - Proceeds from sale of property and equipment - Acquisition of property and equipment ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Repayment of acquisition liability for Anytone ) - Repayment of loan payable - ) Repayment to related party ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Income tax payments $ $ Interest expense $ - $ The accompanying notes are an integral part of these consolidated financial statements. 5 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 Note 1 – ORGANIZATION New Energy Systems Group (“New Energy” or the “Company”, FKA: China Digital Communication Group) was incorporated under the laws of the State of Nevada on March 27, 2001, operating its business through its wholly owned subsidiary E'Jenie Technology Development Co., Ltd (“E’Jenie”), a company incorporated under the laws of the Peoples Republic of China (“PRC”). Through E'Jenie, the Company manufactures and distributes lithium battery shells and related products primarily in China. When used in these notes, the terms “Company,” “we,” “our,” or “us” mean New Energy Systems Group and its Subsidiaries. On September 30, 2004, the Company entered into an Exchange Agreement with Billion Electronics Co., Ltd (“Billion”).Billion owned all of the issued and outstanding shares of E’Jenie. Billion was incorporated under the laws of the British Virgin Islands (“BVI”) on July 27, 2004. Pursuant to the Exchange Agreement, the Company purchased all of the issued and outstanding shares of Billion for $1,500,000 and 4,566,210 shares of the Company’s common stock, or approximately 8.7% of then issued and outstanding shares. On June 28, 2006, the Company finalized an Exchange Agreement with Galaxy View International Ltd (“Galaxy View”), and its shareholders.Galaxy Viewowned all of the issued and outstanding shares of Sono Digital Electronics Technologies Co., Ltd (“Sono”). Pursuant to the Exchange Agreement, the Company acquired 100% of Galaxy View in a cash and stock transaction valued at $6,787,879. Under the terms of the Agreement, the Company paid the Galaxy View shareholders $3,000,000 and delivered 7,575,757 unregistered shares of the Company’s preferred stock valued at $3,787,879. On April 24, 2007, the Company entered into an Agreement to transfer shares of Sono to Liu Changqing and Wang Feng (collectively, the “Purchasers”) for the sale of its wholly-owned subsidiary Sono. Changqing purchased 60% and Feng purchased 40% in Sono. In exchange for all outstanding shares of Sono, the Purchasers paid $3,000,000.The Company disposed of Galaxy View and its wholly-owned subsidiary Sono,on April 24, 2007. In connection with the acquisition of Galaxy View, the Company issued Series A Preferred Stock to the selling shareholders.On June 29, 2006, the Company filed with the Secretary of State of Nevada a Certificate of Designation of Series A Convertible Preferred Stock designating 7,575,757 of the Company’s previously authorized preferred stock. Each share of Series A Preferred Stock entitles the holder to seven votes per share on all matters to be voted on by the shareholders of the Company and is mandatorily convertible into one tenth of one share of the Company’s common stock on June 29, 2011 (after providing for the July 13, 2009, 10-to-1 reverse stock split of the Company’s common stock). Each share of Series A Preferred Stock shall, with respect to rights on liquidation, dissolution or winding up, ranks (i) on a parity with the Company’s common stock, and (ii) junior to any other class of the Company’s preferred stock.Series A Preferred Stock is not entitled to any preferred dividend. However, the preferred shareholders will share the dividend on common stock proportionately if and when the dividend on Common Stock is declared. On October 20, 2010, the Company filed an Amendment to its Certification of Designations, Preferences and Rights for its Series A Convertible Preferred Stock. As a result of the Amendment, the Series A is convertible at the option of the holder until June 29, 2011, when every ten (10) issued and outstanding shares of Series A shall be automatically convertible into one (1) share of common stock (on a post-split basis). Additionally, the Series A shall continue to be subject to a lock-up provision through June 29, 2011, provided, however, that the common stock issuable upon the optional conversion of the Series A shall not be subject to such lock-up limitations. On July 13, 2009, the Company effected a 10-to-1 reverse stock split. The principal effect of the Reverse Split was (i) that the number of shares of common stock issued and outstanding was reduced from 54,460,626 to approximately 5,446,062 (depending on the number of fractional shares that are issued or cancelled), and (ii) that each share of Series A Preferred Stock is convertible into one tenth of one share of the Company’s common stock. The number of authorized shares of common stock was not affected.All per share data was retroactively restated. On September 8, 2009, the Company amended the Company’s Articles of Incorporation to change the Company’s name to “New Energy Systems Group.” On December 7, 2009, the Company closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”).Shenzhen Anytone is a subsidiary of Anytone International, collectively referred to as “Anytone”.Pursuant to the share exchange agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's common stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition was completed on December 7, 2009.Anytone is engaged in manufacturing and distribution of lithium batteries. 6 On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. (“Newpower”).Pursuant to the share exchange agreement, the Company’s subsidiary E’jenie acquired Newpower.The Company issued the shareholders of Newpower, proportionally among the Newpower Shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the share exchange, 1,823,346 shares of the Company’s common stock with a restrictive legend, and $3,000,000. Newpower is engaged in manufacturing and distribution of lithium batteries. The unauditedfinancial statements included herein were prepared bythe Company, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) that are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) was omitted pursuant to such rules and regulations. Thesefinancial statements should be read in conjunction with the auditedfinancial statements and footnotes included in the Company’s 2009audited financial statements included in the Company’s Annual Report on Form 10-K. The results for the nine and three months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year ending December 31, 2010. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements were prepared in conformity with US GAAP.The Company’s functional currency is the Chinese Yuan Renminbi (CNY); however the accompanying consolidated financial statements were translated and presented in United States Dollars (“$”, or “USD”). Exchange Gain (Loss) During the nine and three months ended September 30, 2010 and 2009, the transactions of E’Jenie, Anytone and Newpower were denominated in foreign currency and were recorded in CNY at the rates of exchange in effect when the transactions occurred. Exchange gains and losses are recognized for the different foreign exchange rates applied when the foreign currency assets and liabilities are settled. Foreign Currency Translation and Comprehensive Income (Loss) During the nine and three months ended September 30, 2010 and 2009, the accounts of E’Jenie, Anytone and Newpower were maintained, and its financial statements were expressed, in CNY. Such financial statements were translated into $ in accordance with Statement of Financial Accounts Standards (“SFAS”) No. 52, “Foreign Currency Translation,” (codified in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 830) with the CNY as the functional currency. According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholder’s equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income” as a component of shareholders’ equity (codified in FASB ASC Topic 220). There were no significant fluctuations in the exchange rate for the conversion of CNY to USD after the balance sheet date. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Principles of Consolidation The consolidated financial statements include the accounts of New Energy Systems Group and its wholly owned subsidiaries Billion, E’Jenie, Anytone and Newpower, are collectively referred to the Company.All material intercompany accounts, transactions and profits were eliminated in consolidation. 7 Revenue Recognition The Company manufactures and distributes battery shells and covers for cellular phones. The Company established a new division in 2008, through which the Company began selling batteries in PRC. The Company's revenue recognition policies are in compliance with SEC Staff Accounting Bulletin (SAB) 104 (codified in FASB ASC Topic 480). Sales revenue is recognized when the significant risks and rewards of the ownership of goods were transferred to the buyers. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, the possible return of goods, or when the amount of revenue and the costs incurred or to be incurred in respect of the transaction cannot be measured reliably. Sales revenue represents the invoiced value of goods, net of value-added tax (“VAT”). All of the Company’s products sold in the PRC are subject to Chinese value-added tax of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchasesare recorded net of VAT collected and paid as the Company acts as an agent for the government. Stock-Based Compensation The Company accounts for its stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123” (codified in FASB ASC Topic 718 and 505). The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees and non-employees. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes,” (codified in FASB ASC Topic 740), which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that were included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities andtheir financial reporting amountsat each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (codified in FASB ASC Topic 740). When tax returns are filed, it is likely that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheets along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest associated with unrecognized tax benefits are classified as interest expense and penalties are classified in selling, general and administrative expenses in the statements of income. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. At September 30, 2010 and December 31, 2009, the Company had not taken any significant uncertain tax positions on its tax returns for 2009 and prior years or in computing its tax provision for 2010. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows” (codified in FASB ASC Topic 230), cash flows from the Company’s operations are based upon local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. 8 Supplemental Cash Flow Disclosures Cash from operating, investingand financing activitiesexcluded the effect of the acquisition of Newpower on January 12, 2010 (See Note 14). Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Risks and Uncertainties The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in demand deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less.At September 30, 2010 and December 31, 2009, the Company had $8,898,000 and $3,651,990cash in state-owned banks, respectively, of which no deposits were covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.The allowance for doubtful accounts was $0 at September 30, 2010 and December 31, 2009. 9 Inventory Inventories are valued at the lower of cost (determined on a weighted average basis) or market. Management compares the cost of inventories with the market value and allowance is made to write down inventories to market value, if lower.As of September 30, 2010 and December 31, 2009, inventory consisted of the following: Raw Materials $ $ Work-in-process Finished goods Less: reserve for impairment of inventory - ) $ $ Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized. When property and equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures 5 years Equipment 5 years Computer Hardware and Software 5 years Building 30 years As of September 30, 2010 and December 31, 2009, Property, Plant & Equipment consisted of the following: Machinery $ $ Automobile Office equipment Building Subtotal Accumulated depreciation ) ) Plant, Property & Equipment, Net $ $ Depreciation was $183,000 and $163,000 for the nine months ended September 30, 2010 and 2009, and $56,000 and $53,000 for the three months ended September 30, 2010 and 2009, respectively. Fair Value of Financial Instruments For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued liabilities and short-term debt, the carrying amounts approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. 10 Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity,” and ASC 815. As of September 30, 2010 and December 31, 2009, the Company did not identify any assets and liabilities that are required to be presented on the balance sheet at fair value. Basic and Diluted Earnings per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method for the outstanding options and the if-converted method for the outstanding convertible preferred shares. Under the treasury stock method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period.Under the if-converted method, convertible outstanding instruments are assumed to be converted into common stock at the beginning of the period (or at the time of issuance, if later). Goodwill Goodwill represents the excess of the purchase price over the fair value of the identifiable assets and liabilities acquired as a result of the Company’s acquisitions of interests in its subsidiaries. Under SFAS No.142, “Goodwill and Other Intangible Assets (“SFAS 142”) (codified in FASB ASC Topic 350), goodwill is no longer amortized, but tested for impairment upon first adoption and annually, thereafter, or more frequently if events or changes in circumstances indicate that it might be impaired. Impairment testing is performed at a reporting unit level. An impairment loss generally would be recognized when the carrying amount of the reporting unit exceeds its fair value, with the fair value of the reporting unit determined using discounted cash flow (DCF) analysis. A number of significant assumptions and estimates are involved in the application of the DCF analysis to forecast operating cash flows, including the discount rate, the internal rate of return, and projections of realizations and costs to produce. Management considers historical experience and all available information at the time the fair values of its reporting units are estimated. Intangible Assets The Company appliescriteria specified in SFAS No.141(R), “Business Combinations” (codified in FASB ASC Topic 805) to determine if an intangible asset should be recognized separately from goodwill. Intangible assets acquired through business acquisitions are recognized as assets separate from goodwill if they satisfy either the “contractual-legal” or “separability” criterion. Per SFAS 142, (codified in FASB ASC Topic 350), intangible assets with definite lives are amortized over their estimated useful life and reviewed for impairment in accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-lived Assets” (codified in FASB ASC Topic 360). Intangible assets, such as purchased technology, trademark, customer list, user base and non-compete agreements, arising from the acquisitions of subsidiaries and variable interest entities are recognized and measured at fair value upon acquisition. Intangible assets are amortized over their estimated useful lives from one to ten years. The Company reviews the amortization methods and estimated useful lives of intangible assets at least annually or when events or changes in circumstances indicate that assets may be impaired. The recoverability of an intangible asset to be held and used is evaluated by comparing the carrying amount of the intangible to its future net undiscounted cash flows. If the intangible is considered impaired, the impairment loss is measured as the amount by which the carrying amount of the intangible exceeds the fair value of the intangible, calculated using a discounted future cash flow analysis. The Company uses estimates and judgments in its impairment tests, and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. Effective January 1, 2002, the Company adoptedSFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, (codified in FASB ASC Topic 360) which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business (codified in FASB ASC Topic 225).” The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144 (codified in FASB ASC Topic 360). SFAS 144 (codified in FASB ASC Topic 360) requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. 11 Recent accounting pronouncements On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoptionof ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. On February 25, 2010, the FASB issued ASU No. 2010-09 Subsequent Events Topic 855 “Amendments to Certain Recognition and Disclosure Requirements,” effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of US GAAP. The FASB believes these amendments remove potential conflicts with the SEC’s literature. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On March 5, 2010, the FASB issued ASU No. 2010-11 Derivatives and Hedging Topic 815 “Scope Exception Related to Embedded Credit Derivatives.” This ASU clarifies the guidance within the derivative literature that exempts certain credit related features from analysis as potential embedded derivatives requiring separate accounting. The ASU specifies that an embedded credit derivative feature related to the transfer of credit risk that is only in the form of subordination of one financial instrument to another is not subject to bifurcation from a host contract under ASC 815-15-25, Derivatives and Hedging — Embedded Derivatives — Recognition. All other embedded credit derivative features should be analyzed to determine whether their economic characteristics and risks are “clearly and closely related” to the economic characteristics and risks of the host contract and whether bifurcation is required. The ASU is effective for the Company on July 1, 2010. Early adoption is permitted. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB codified the consensus reached in Emerging Issues Task Force Issue No.08-09, “Milestone Method of Revenue Recognition.”FASB ASU No.2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions.FASB ASU No.2010-17 is effective for fiscal years beginning on or after June15, 2010, and is effective on a prospective basis for milestones achieved after the adoption date.The Company does not expect this ASU will have a material impact on its financial position or results of operations when it adopts this update on January1, 2011. Note 3 – INTANGIBLE ASSETS As of September 30, 2010 and December 31, 2009, intangible assets consisted of the following: Customer relationships $ $ Design Proprietary technology Land rights Patent right Intangible assets Impairment in 2007 ) ) Accumulated amortization ) ) Intangible assets, net $ $ 12 During 2006, E’Jenie purchased the two facilities it previously leased for $1,103,596.Of that amount $551,798 was recorded as an intangible asset as land use rights.Because the laws of the PRC do not allow ownership of land, the Company received a Certificate of Real Estate from the Ministry of Land and Resources to use the land. E’Jenie incurred losses and also its revenue reduced significantly during 2007. The Company performed an intangible assets impairment test and concluded there was impairment as to the carrying value of intangible assets of E’Jenie of $1,972,598 as of December 31, 2007. The intangible assets are amortized over 10-30 years.Amortization was $2,096,000 and $69,000 for the nine months ended September 30, 2010 and 2009, and $702,000 and $23,000 for the three months ended September 30, 2010 and 2009, respectively. Amortization for the Company’s intangible assets over the next five fiscal years from September 30, 2010 is estimated to be: September 30, 2011 $ September 30, 2012 September 30, 2013 September 30, 2014 September 30, 2015 Thereafter Total $ Note 4 – TAXES PAYABLE As of September 30, 2010 and December 31, 2009, taxes payable comprised the following: Income tax payable $ $ VAT taxpayable Other tax Total $ $ Note 5 – ACCOUNTS PAYABLE AND ACCRUED EXPENSES As of September 30, 2010 and December 31, 2009, accounts payable and accrued expenses comprised of the following: Accounts payable $ $ Payable of purchase of Anytone - Payable for expense reimbursement Accrued payroll Other Total $ $ 13 Note 6 – RELATED PARTY TRANSACTIONS Due from Shareholders As of September 30, 2010 and December 31, 2009, the Company had $267,357 and $262,380 unsecured, due on demand, and non interest-bearing advances to the original owners of Anytone International. Loan payable to Related Party As of September 30, 2010 and December 31, 2009, the Company had $537,225 and $527,225unsecured, due on demand and non interest-bearing loan payable to the original owner of Shenzhen Anytone for the acquisition of Shenzhen Anytone by Anytone International. Note 7 – DEFERRED TAX LIABILITY Deferred tax represented differences between the tax bases and book bases of intangible assets. At September 30, 2010, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone and Newpower.At December 31, 2009, deferred tax liability represents the difference between the fair value and the tax basis of patents acquired in the acquisition of Anytone. Note 8 – STOCK OPTIONS On November 4, 2005, the Company issued a nonqualified stock option for 10,000 shares (post-reverse stock split) to a member of the board with an exercise price of $5.3 (the exercise price for 10,000 shares of options post-reverse stock split) that expired on November 3, 2010.The option vested and became exercisable immediately. The Company's 2005 Stock Option Incentive Plan provides for the grant of 10,000 option rights (post-reverse stock split) to a non-employee director. The Plan is administered by the Company's Compensation Committee, who has the authority to select plan participants and determine the terms and conditions of such awards. The Company adopted SFAS 123(R) (codified in FASB ASC Topic 718) on November 1, 2005 using the modified prospective method. Prior to the adoption of SFAS 123(R) the Company did not have any stock options. Risk-free interest rate 4.00 % Expected life 5 years Expected volatility 58.0 % Expected dividend yield 0 % On March 20, 2006, the Company issued a non-incentive stock option for 15,000 shares (post-reverse stock split) to a consultant with an exercise price of $7.02 (post-reverse stock split) that expired on March 19, 2009. Risk-free interest rate 4.77 % Expected life 3years Expected volatility 126.76 % Expected dividend yield 0 % On June 11, 2010, the Company granted stock options to acquire 25,000 shares of the Company’s common stock, par value $0.001, at $6.55 per share, with a life of 3 years to an independent director. The options vest in two equal installments, the first being on the date of grant and the second being on the first anniversary of the date of grant. The fair value of the options was calculated using the following assumptions: estimated life of three years, volatility of 100%, risk free interest rate of 2.76%, and dividend yield of 0%. The grant date fair value of options was $103,047. The Company recorded $67,333 as compensation expense for stock options during the nine and three months ended September 30, 2010. The outstanding options (post-reverse stock split) as of September 30, 2010 listed as follow: NumberofShares Outstanding atJanuary 01, 2009 Granted - Exercised - Expired ) Outstanding at December 31, 2009 Exercisable at December 31, 2009 Granted Exercised - Expired - Outstanding at September 30, 2010 Exercisable at September 30, 2010 14 Options outstanding (post-reverse stock split) at September 30, 2010 and related weighted average price and intrinsic value are as follows: Exercise Price Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price $ 5.30 - $6.55 $ $ Note 9 – COMMON STOCK AND NON-CASH STOCKCOMPENSATION On August 18, 2009, the Company entered into a four-year consulting agreement to promote the Company's image in both the industry and capital markets. In connection with this agreement, the Company issued 1,000,000 shares of Common Stock valued at $2.70 (stock price at grant date) to these eight consultants.During 2009, the Company issued 1,000,000 shares of the Company’s stock and recorded $2,700,000 as deferred compensation. During the nine and three months ended September 30, 2010, the Company amortized $506,000 and $169,000 as stock-based compensation. On December 3, 2009, the Company issued 3,593,939 shares of common stock, valued at $6.452 per share which was the average stock price two days before and two days after the agreement date, to pay the stock portion of thepurchase consideration for the acquisition of Anytone. The common stock was valued at $23,188,094 at the issuance date. On December 30, 2009, the Company issued 1,823,346 shares of common stock valued at $6.302 per share which was the average stock price two days before and two days after the agreement date, to pay the stock portion of the total purchase consideration for the acquisition of Newpower. The common stock was valued at $11,490,726 at the issuance date.In 2009, the Company recorded 1,823,346 shares at par value of $ 1,823 as a result of the issuance of the shares. The transaction closed on January 12, 2010. The fair value of the 1,823,346 sharesof $ 11,490,726 was recorded on January 12, 2010. Note 10 – INCOME TAXES As of September 30, 2010, the Company in the US had approximately $2,299,000 in net operating loss (“NOL”) carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward 20 years. The deferred tax assets for the US entities at September 30, 2010 consists mainly of NOL carry forwards and were fully reserved as the management believes it is more likely than not that these assets will not be realized in the future. Therefore, the Company has provided full valuation allowance for the deferred tax assets arising from the losses at the location as of September 30, 2010. Accordingly, the Company has no net deferred tax assets. There is no income tax for companies domiciled in the BVI. Accordingly, the Company's consolidated financial statements do not present any income tax provisions related to BVI tax jurisdiction where Billion is domiciled. Pursuant to the PRC Income Tax Laws, the Company's subsidiary in China is generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25%. The subsidiary is qualified as a new technology enterprises and under PRC Income Tax Laws, it subject to a preferential tax rate of 18%. Beginning January 1, 2008, the new PRC Enterprise Income Tax ("EIT") law replaced the existing laws for Domestic Enterprises ("DES") and Foreign Invested Enterprises ("FIEs"). The new standard EIT rate is 25%. Subsidiary E’Jenie was qualified as new technology enterprise under PRC Income Tax Law and still subject to the tax holiday with applicable EIT of 22% for 2010 and 10% for 2009, respectively. The newly acquired subsidiary Anytone and Newpower’s effective EIT for 2010 is 22% and was 20% for 2009. Foreign pretax earnings approximated $14,727,000 and $4,455,000 for the nine months ended September 30, 2010 and 2009, respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent those earnings are indefinitely invested outside the United States. At September 30, 2010, approximately $29,287,000 of accumulated undistributed earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S. federal income tax rate, additional taxes of approximately $4,829,000 would have to be provided if such earnings were remitted currently. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations for the nine and three months ended September 30, 2010 and 2009, respectively: Nine Months EndedSeptember 30, Three Months Ended September 30, US statutory rates 34 % 34 % 34 % 34 % Tax rate difference )% (9 )% )% (9 )% Effect of tax holiday (3 )% )% (3 )% )% Valuation allowance on deferred tax on US NOL 2 % 1 % 1 % 1 % Tax expense at actual rate 23 % 10 % 22 % 10 % 15 The provisions for income taxes for the nine and three months ended September 30, 2010 and 2009 consisted of the following: Nine Months Ended Three Months Ended Income tax expense – current $ Income tax benefit – deferred ) - ) - Total income tax expense $ Note 11 – STATUTORY RESERVES As stipulated by the Company Law of the PRC, net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and statutory common welfare fund is no longer required per the new cooperation law executed in 2006. iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. Note 12 - MAJOR CUSTOMERS AND VENDORS The Company purchased from three vendors during the nine months ended September 30, 2010 with each vendor accounting for about 13%, 13%, and 12% of purchases. Accounts payable to the vendors were $1,501,612, $1,061,169, and $997,392 as of September 30, 2010. The Company purchased its products from three major vendors during the nine months ended September 30, 2009 with each vendor individually accounting for 27%, 27% and 23% of the total purchases. Accounts payable to these vendors amounted to $705,813, $656,392 and $612,095 as of September 30, 2009. One customer accounted for 14% of the sales during the nine months ended September 30, 2010. Accounts receivable from this customer was $3,787,910 as of September 30, 2010. Two customers accounted for 72% of the sales, each accounted for 58% and 14%, during the nine months ended September 30, 2009. Accounts receivable from these customers were $ 4,739,419 as of September 30, 2009. The Company purchased from four vendors during the three months ended September 30, 2010 with each vendor accounting for about 13%, 12%, 12% and 10% of the total purchases. The Company purchased from three vendors during the three months ended September 30, 2009 with each vendor individually accounting for 28%, 27% and 26% of the total purchases. The Company had one customer which accounted for 17% of revenue for the three months ended September 30, 2009. Two customers accounted for 52% and 26% for the three months ended September 30, 2010. Note 13 – SEGMENT REPORTING The Company had two operating segments: battery components manufacture and battery assembly and distribution.These operating segments were determined based on the nature of the products offered.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.The Company's chief executive and chief financial officers were identified as the chief operating decision makers.The Company’s chief operating decision makers direct the allocation of resources to operating segments based on the profitability, cash flows, and other measurement factors of each respective segment. The Company evaluates performance based on several factors, of which the primary financial measure is business segment income before taxes.The segments’ accounting policies are the same as those described in the summary of significant accounting policies.The following table shows the operations of the Company's reportable segments: Nine months ended September 30, Three months ended September 30, Revenues from unaffiliated customers: Battery $ Battery shell and cover Consolidated $ Operating income (loss): Battery $ Battery shell and cover Corporation ) Consolidated $ Net income (loss) before taxes: Battery $ Battery shell and cover Corporation ) Consolidated $ Net income (loss) : Battery $ Battery shell and cover Corporation ) Consolidated $ Depreciation and amortization: Battery $ $ - $ $ - Battery shell and cover Corporation Consolidated $ 16 The Company does not identify assets by segment. Note 14 - ACQUISITION OF ANYTONE, NEWPOWER AND UNAUDITED PRO FORMA INFORMATION On November 19, 2009, the Company entered into a share exchange agreement with Anytone International and Shenzhen Anytone. Shenzhen Anytone is a subsidiary of Anytone International, collectively referred as Anytone. Pursuant to the share exchange agreement, the Company issued the shareholders of Anytone International 3,593,939 shares of the Company's Common Stock with a restrictive legend, and agreed to pay $10,000,000. The acquisition closed on December 7, 2009.As of September 30, 2010, $10,000,000was paid. Revenue and net income of Anytone included in the consolidated income statement for the nine months ended September 30, 2010 was $33,120,017 and $5,324,214, and for the three months ended September 30, 2010 was $12,017,189 and $1,994,360, respectively. The price for Anytone was $10,000,000 and 3,593,939 shares of common stock valued at$23,188,094, which was determined by multiplying the 3,593,939 shares by the average stock price of New Energy two days before and two days after the agreement date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $19,244,036 is recorded as goodwill. Cash $ Accounts receivable Other receivables Due from shareholder Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Deferred tax liability ) Loan payable ) Purchase price $ On January 12, 2010, the Company closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Newpower.Pursuant to the share exchange agreement, E’jenie acquired Newpower.The Company issued to the shareholders of Newpower, proportionally among the Newpower shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the Share Exchange, 1,823,346 shares of the Company’s Common Stock with a restrictive legend, and $3,000,000. As of September 30, 2010, $3,000,000 was paid. For convenience of reporting the acquisition for accounting purposes, December 31, 2009 was designated as the acquisition date. The price for Newpower was $3,000,000 and 1,823,346 shares of common stock valued at $11,490,726, which was determined by multiplying the 1,823,346 shares by the average stock price of New Energy two days before and two days after the agreement date. The following table summarizes thefair values of the assets acquired and liabilities assumed at the date of acquisition. The fair values of the assets acquired and liabilities assumed at agreement date are used for the purpose of purchase price allocation.The excess of the purchase price over the fair value of the net assets acquired of $9,208,160 is recorded as goodwill. The Company expects synergy from combining the operations. Revenue and net income of Newpower included in the consolidated income statement for the nine months ended September 30, 2010 was $25,331,109 and $2,155,713, and for the three months ended September 30, 2010 was $9,306,058 and $798,820, respectively. Cash $ Accounts receivable Tax receivable Inventory Property and equipment Intangible assets Goodwill Accounts payable ) Other payable and accrued expenses ) Loan payable to related party ) Deferred tax liability ) Purchase price $ The following unaudited pro forma consolidated results of operations for New Energy, Anytone and Newpower for the nine months ended September 30, 2009 presents the operations of New Energy, Anytone and Newpower as if the acquisitions occurred January 1, 2009.The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisitions been completed as of the beginning of the periods presented, nor are they necessarily indicative of future consolidated results. 17 Net revenue $ Cost of revenue Gross profit Total operating expenses Income from operations Total non-operating expenses ) Income before income tax Income tax Net income $ Weighted average shares outstanding Earnings per share $ Note 15- COMMITMENTS Anytone leased its office under a renewable operating lease on January 1, 2009 with expiration date on March 31, 2014. The monthly rent is $12,400. For the nine and three months ended September 30, 2010, the rental expense was $112,000 and $37,000, respectively. Newpower entered into a renewable rental agreement on September 1, 2009 with expiration date on August 31, 2012. The monthly payment is $6,300. For the nine and three months ended September 30, 2010, the rental expense was $57,000 and $19,000, respectively. Future minimum rental payments required under operating leases as of September 30, 2010 are as follows by years: $ $ Note 16- SUBSEQUENT EVENT New Energy Parent Company entered into a one-year consulting agreement with an IR firm on November 1, 2010. The monthly payment at $8,550 will be made at the beginning of each month; the Company also granted the IR firm a warrant to purchase 36,000 shares for each 6 months contract period with excise price of $5.99, a term of three years which will vest on November 1, 2011. The first tranche of warrants will be issued by November 30, 2010 and the second issued by May 31, 2011. If the agreement is cancelled after six months by either party, the IR firm will be entitled to a pro-rata of the warrants for the period services were provided. The Company would agree to issue a new warrant covering those shares as the second tranche surrendered. On October 20, 2010, the Company filed an Amendment to its Certification of Designations, Preferences and Rights for its Series A Convertible Preferred Stock. As a result of the Amendment, which was approved by Company's board of directors and a majority of the Series A holders, the Series A is convertible at the option of the holder until June 29, 2011, when every ten (10) issued and outstanding shares of Series A shall be automatically convertible into one (1) share of common stock (on a post-split basis). Additionally, the Series A shall continue to be subject to a lock-up provision through June 29, 2011, provided, however, that the common stock issuable upon the optional conversion of the Series A shall not be subject to such lock-up limitations. On November 10, 2010, the Company’s subsidiary, Shenzhen Anytone Technology Co. Ltd, executed a share exchange agreement to acquire all the equity interest of Shenzhen Kim Fai Solar Energy Technology Co., Ltd., a Chinese company engaged in the technology development and sale of solar application products and solar energy batteries ("Kim Fai Solar"), with all of the shareholders of Kim Fai Solar. The purchase price for 100% of the outstanding stock of Kim Fai Solar was $24,000,000, of which $13,000,000 is to be paid in cash and $11,000,000 is to be paid in the form of shares of common stock of the Company. The purchase consideration is payable as follows: (i) $13,000,000 to be paid in cash within one year of the execution of the Agreement, and (ii) $11,000,000 to be paid in shares of restricted common stock of the Company within 3 days of the completion of the share exchange formalities with the local governmental authorities. Such shares are to be issued with a per share price of $5.75 and amount to an aggregate of 1,913,265 shares of restricted common stock. The Company did not disclose the pro forma supplemental information in this footnote due to the fact thatinitial accounting for this acquisition is not completed and financial statements of the acquiree are in the process ofbeing compiled. The purchase of Kim Fai Solar will be accounted for as a business combination under FASB ASC Topic 805, “Business Combinations”. 18 Item 2 Management’s Discussion and Analysis or Plan of Operation Cautionary Notice Regarding Forward-Looking Statements In this quarterly report, references to “New Energy Systems Group,” “NEWN,” “the Company,” “we,” “our,”“us,” refer to New Energy Systems Group. We make certain forward-looking statements in this report. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” as well as captions elsewhere in this document, are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can”, “could,” “may,” “should,” “will,” “would,” and similar expressions. We intend such forward-looking statements to be covered by the safe harbor provisions contained in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and in Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. You are cautioned not to place undue reliance on such forward-looking statements. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC should be considered in evaluating forward-looking statements. The nature of our business makes predicting the future trends of our revenue, expenses, and net income difficult. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual results may differ materially from the anticipated results indicated in these forward-looking statements. Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the following: · the effect of political, economic, and market conditions and geopolitical events; · legislative and regulatory changes that affect our business; · the availability of funds and working capital; · the actions and initiatives of current and potential competitors; · investor sentiment; and · our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report. Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this Report. BUSINESS OVERVIEW We operate our business through our wholly-owned subsidiary E'Jenie Technology Development Co., Ltd. (“E’Jenie”), a company incorporated under the laws of the Peoples Republic of China (PRC). Through E'Jenie, we manufacture and distribute lithium battery shells and related products primarily in China. Based on customer specifications E'Jenie develops, customizes and produces steel, aluminum battery shells and aluminum caps. Currently, E'Jenie produces fourteen steel battery shell lines, nine aluminum battery shell lines, three aluminum battery cap lines and three steel battery cap lines. We manufacture and distribute battery shells and covers for cellular phones. We maintain long-term relationships with large lithium battery manufacturers. We believe we will continually receive orders from our loyal customers because of our reputation and quality of the products. Our professional marketing team maintains relationships with our current customers and at the same time searches for other potential new customers. We seek to maintain and strengthen our position as a provider of battery shells and caps while increasing the breadth of our product line and improving the quality of our products. The lithium battery was created in the 1990s, with its first mass production in 1993 in Japan. Lithium batteries were first used in notebook computers and now are used in cellular phones, video machines, laptops, digital cameras, MP3 players, global positioning satellite systems, 3G communication devices, hybrid cars and other electronic products. Batteries are becoming smaller, lighter, more efficient, longer lasting and free of pollution. The lithium battery energy/weight ratio exceeds its counterparts and with an excellent safety standard we believe that it is the future of the battery industry. China has become one of the largest producers and consumers of lithium ion batteries. According to the China Chemistry and Physics Electronic Industry Association, there were over $4.0 billion of lithium ion batteries sold in China in 2005. We anticipate that there will be even greater demand for lithium batteries in China and worldwide in the next few years. We believe the current trend towards smaller, lighter portable consumer products will continue and because of its size, the demand for lithium batteries will keep on increasing. 19 Under the current depressed economic environment, management of the Company has made some strategic adjustments to keep the Company running and growing. To keep the existing battery pack accessories segment, the Company expanded into a related business fieldin August 2008- battery assembly and finished battery distribution, to diversify the line of products; consequently, the Company competes in the entire battery industry. Having engaged in the battery business for years, management of the Company has accumulated abundant knowledge about the battery industry, established a strong network among many battery companies which are on both lower and upper position of the battery distribution flow, and gained a lot of experience in battery distribution; therefore, we believe the Company is in a more favorable position than other companies in distributing finished batteries. Assembling and distributing finished batteries has a higher profit margin than manufacturing battery accessories, so management of the Company is confident the battery distribution businesswill beprofitable due to the outstanding battery quality and the strong distribution network the Company has built for years. On December 7, 2009, we closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”).Shenzhen Anytone is a subsidiary of Anytone International, collectively referred to as “Anytone”.Pursuant to the share exchange agreement, we issued the shareholders of Anytone International 3,593,939 shares of the Company's restricted common stock and paid US $10,000,000 in cash. Anytone is engaged in production of battery and battery related products. On January 12, 2010, we closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with Shenzhen NewPower Technology Co., Ltd. (“Newpower”).Pursuant to the share exchange agreement, our Chinese subsidiary E’jenie acquired Newpower.We issued the shareholders of Newpower, proportionally among the Newpower shareholders in accordance with their respective ownership interests in Newpower immediately before the closing of the share exchange, 1,823,346 shares of the Company’s restricted common stock and $3,000,000 in cash. Newpower is engaged in manufacturing and distribution of lithium battery cells. RESULTS OF OPERATIONS Three Months Ended September 30, 2010 Compared to Three Months Ended September 30, 2009 The following table presents our consolidated statement of operations for the three months ended September 30, 2010 and 2009. The discussion following the table is based on these results. Certain columns may not add up due to rounding. % of Sales % of Sales Revenue, net Battery $ 91 % $ 77 % Battery shell and cover 9 % 23 % Total revenue % % Cost of revenue Battery 73 % 69 % Battery shell and cover 73 % 70 % Total cost of revenue 73 % 69 % Gross profit 27 % 31 % Operating expenses Selling expenses 0 % 0 % General and administrative expenses 6 % 2 % Total operating expenses 6 % 2 % Income from operations 21 % 29 % Other income (expenses) 0 % ) 0 % Income before income taxes 21 % 29 % Provision for income taxes 5 % 3 % Net income $ 16 % $ 26 % 20 Net Revenue Net revenue for the three months ended September 30, 2010 totaled $26,360,533 compared to $7,848,198 for the three months ended September 30, 2009, an increase of $18,512,335, or 236%. The increase was primarily due to the development of new customers who are provided terms of credit,as well as the recovery of thePRC economy which increased demand for our products. In addition, we acquired Anytone in December of 2009, which brought us $12,017,189 in battery sales, and Newpower in January of 2010, which brought us $9,306,058 in battery cell sales. We were able to integrate the industry chain, share each subsidiary’s sale channel, optimize the internal and external resources and increase our market share from these two acquisitions. The Company’s existing battery shell and cover business generated net revenue of $2,277,037 during the three months ended September 30, 2010 compared with $1,785,223 for the three months ended September 30, 2009, an increase of $491,814, or 28%.The increase in our sales in this segment was due to the increased demand from our existing and new customers. Cost of Revenue Cost of revenue for the three months ended September 30, 2010 was $19,149,232 or 73% of net sales compared to $5,419,231 or 69% of net sales for the three months period ended September 30, 2009, an increase of $13,730,001 or 253%. The increase was mainly due to the increased sales and production volume. $5,079,343 and $8,312,214 of our revenue during the period was attributable to sales by Newpower and Anytone, respectively. Cost of revenue for the battery assembly and distribution business segment was $17,496,266, or 73% of battery revenue for the three months ended September 30, 2010, compared with $4,174,921 or 69% for the comparable period in 2009, an increase of $13,321,345 or 319%. The percentage increase in cost of revenue was mainly due to the relatively higher production cost of Newpower as well as an overall price inflation in China. Cost of revenue for our existing battery shell and cover business during the three months ended September 30, 2010 was $1,652,966, or 73% of sales, compared to $1,244,310, or 70%, for the three months ended September 30, 2009. Operating Expenses Operating expenses for the three months ended September 30, 2010 were $1,607,474 or 6% of net revenue, compared to $175,227 or 2% of net revenue for the three months ended September 30, 2009, representing an increase of $1,432,247, or 817%. The increase in operating expenses was primarily due to the higher cost of operating our two newly acquired subsidiaries, which resulted in an increase of $1,054,178in operating expenses during the period. Selling expenses for the three months ended September 30, 2010 were $123,435 compared to $35,265 for the comparable period in 2009, representing an increase of $88,070, which was mainly due to the increased salary but partially offset bythe decreased marketing expenses. General and administrative expenses for the three months ended September 30, 2010 were $1,484,039 compared to $139,962 for the comparable period in 2009.The increase in general and administrative expenses of $1,344,077 was mainly due to our two newly acquired subsidiaries, whichincreased the general and administrative expenses by $937,984. In addition, the Company recorded $169,000 and $67,000 as stock based compensation to consultants and an independent director, respectively, in the three months ended September 30, 2010. Net Income Net income for the three months ended September 30, 2010 was $4,271,902 compared to $2,012,676 for the three months ended September 30, 2009, an increase in net income of $2,259,226 or 112%, which was primarily due to the increased sales from our newly acquired subsidiaries. Net income as percentage of sales was 16% for the three months ended September 30, 2010 as compared to 26% for the period; the decrease was mainly due to the relatively higher production cost at Newpower, increased operating expenses as described above, as well as non-cash stock compensation expense of $169,000 and $67,000 to consultants and an independent director during the quarter. 21 Nine months Ended September 30, 2010 Compared to the Nine months Ended September 30, 2009 The following table presents certain consolidated statement of operations information for the nine months ended September 30, 2010 and 2009. The discussion following the table is based on these results. Certain columns may not add up due to rounding. % of Sales % of Sales Revenue, net Battery $ 89 % $ 73 % Battery shell and cover 11 % 27 % Total revenue % % Cost of revenue Battery 73 % 69 % Battery shell and cover 69 % 74 % Total cost of revenue 73 % 70 % Gross profit 27 % 30 % Operating expenses Selling expense 1 % 1 % General and administrative expenses 6 % 2 % Total operating expenses 7 % 2 % Income from operations 21 % 28 % Other income (expenses), net 0 % 0 % Income before income taxes 21 % 27 % Provision for income taxes 5 % 3 % Net income $ 15 % $ 25 % Net Revenue Net revenue for the nine months ended September 30, 2010 totaled $72,218,535 compared to $15,858,311 for the nine months ended September 30, 2009, an increase of $56,360,224, or 355%. The increase was primarily due to the acquisition of Anytone in December 2009, which brought us $33,120,017 in battery sales, and the acquisition of Newpower in January of 2010, which brought us $25,331,109 in battery cell sales. We have been able to integrate the industry chain, optimize the internal and external resource to improve our productivity and increase our market share from these two acquisitions. In addition, during 2010 we began providing 60 day credit terms to our customers which results in increased sales to them. The Company’s existing battery shell and cover business generated net revenue of $7,804,386 during the nine months ended September 30, 2010 compared with $4,343,093 for the nine months ended September 30, 2009, an increase of $3,461,293, or80%.The increase in our sales in this segment was mainly due to a general increase in sales to our existing and new customers. Cost of Revenue Cost of revenue for the nine months ended September 30, 2010 was $52,432,544 or 73% of net sales compared to $11,098,279 or 70% of net sales for the nine months ended September 30, 2009, an increase of $41,334,265 or 372%. Cost of revenue for the battery assembly and distribution business segment was $47,079,061, or 73% of total battery revenue for the nine months ended September 30, 2010, compared with $7,904,212 or 69% for the comparable period in 2009, an increase of $39,174,849 or 496%. The percentage increase in cost of revenue was mainly due to the relatively higher production cost at Newpower as well as an overall price inflation in China. Cost of revenue for our existing battery shell and cover business during the nine months ended September 30, 2010 was $5,353,483, or 69% of sales compared to $3,194,067 for the nine months ended September 30, 2009, or 74% of sales.The reduction in our percentage cost of revenue for battery shell and cover business resulted from cost control efforts as well as the economies of scale from our increased production. 22 Operating Expenses Operating expenses for the nine months ended September 30, 2010 were $4,688,277 or 7% of net revenue, compared to $393,895, or 2% of net revenue, for the nine months ended September 30, 2009, an increase of $4,294,382, or 1090%. The increase in operating expenses was primarily due to the higher cost of operating our two newly acquired subsidiaries, which resulted in an increase of $3,160,709 in operating expenses. Selling expenses for the nine months ended September 30, 2010 totaled $369,251 compared to $74,697 for the comparable period in 2009, representing an increase of $294,554, which was mainly due to the increased salary of sales person but partially offset by the decreased marketing expense. General and administrative expenses for the nine months ended September 30, 2010 were $4,319,026 compared to $319,198 for the comparable period in 2009.The increase in general and administrative expenses of $3,999,828 was mainly due to our two newly acquired subsidiaries, whichincreased the general and administrative expenses by $2,814,606. In addition, the employee salaries increased by $36,000 due to an overall price inflation in China and the Company recorded $506,000 and $67,000 as stock-based compensation to consultants and an independent director, respectively, during the nine months ended September 30, 2010. Net Income Net income for the nine months ended September 30, 2010 was $11,622,742 compared to $3,855,614 for the nine months ended September 30, 2009, an increase in net income of $7,767,128 due to the reasons listed above. LIQUIDITY AND CAPITAL RESOURCES Our operations and liquidity needs are funded primarily through cash flows from operations and short-term borrowings. Cash and cash equivalents were $8,898,046 as of September 30, 2010. Working capital at September 30, 2010 was $17,971,454. The following is a summary of cash provided by or used in each of the indicated types of activities during the nine months ended September 30, 2010 and 2009: Cash provided by (used in): Operating Activities $ $ Investing Activities - Financing Activities ) Net cash provided by operating activities was $11,489,000 for the nine months ended September 30, 2010, compared to net cash provided by operating activities of $4,691,457 for2009. The increase in net cash provided by operating activities for 2010 was mainly due to the significant increase in net income and accounts payable partially offset by payment for inventory purchases and increased accounts receivable resulting from our new accounts receivable policy that provided our customers with 60 day credit terms. Net cash used in investing activities was $9,528 for the nine months ended September 30, 2010 and $0 in the comparable period of 2009. The cash used in the nine months ended September 30, 2010 consisted of approximately $35,000 for the purchase of fixed assets partially offset by $24,550 of cash received from Newpower as a result of the acquisition. Net cash used in financing activities was $6,366,281 for the nine months ended September 30, 2010 compared to net cash used in financing activities of $2,195,508 for the comparable period in 2009. During the nine months ended September 30, 2010, we paid in full the $5 million of the remaining balance of the cash consideration for the acquisition of Anytone and $1.36 million to related parties in the nine months ended September 30, 2010. In the 2009 period, we paid a bank loan that was borrowed in August 2008. Related Party Loans As of September 30, 2010, the Companyhada $537,225 unsecured, due on demand, and non-interest bearing loan payable to the original owner of Shenzhen Anytone for the acquisition of Shenzhen Anytone by Anytone International. Working Capital Requirements Historically, cash from operations, short term financing and the sale of our Company stock have been sufficient to meet our cash needs. We believe we will be able to generate sufficientcash from operations to meet our working capital needs. However, our actual working capital needs for the long and short term will depend upon numerous factors, including operating results, competition, and the availability of credit facilities, none of which can be predicted with certainty. Future expansion will be limited by economicenvironment for the industry andopportunities,availability of financing and raising capital by selling stock.We do not have any plans to sell our securities and there is no guarantee that if we do seek to sell securities in the future that we will be successful. 23 OFF-BALANCE SHEET ARRANGEMENTS We have never entered into any off-balance sheet financing arrangements and have never established any special purpose entities. We have not guaranteed any debt or commitments of other entities or entered into any options on non-financial assets. CRITICAL ACCOUNTING POLICIES The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. A summary of significant accounting policies is included in Note 2 to the unaudited consolidated financial statements included in this quarter report. Management believes that the application of these policies on a consistent basis enables us to provide useful and reliable financial information about our Company's operating results and financial condition. Recent accounting pronouncements On July 1, 2009,the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles - amendments based on Statement of Financial Accounting Standards No. 168 , “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009-01”).ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards Codification™ (“Codification”) and, for SEC registrants, guidance issued by the SEC.The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC.The Codification is amended to effect non-SEC changes to authoritative GAAP.Adoption of ASU No. 2009-01 only changed the referencing convention of GAAP inNotes to the Consolidated Financial Statements. On February 25, 2010, the FASB issued ASU No. 2010-09 Subsequent Events Topic 855 “Amendments to Certain Recognition and Disclosure Requirements,” effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of US GAAP. The FASB believes these amendments remove potential conflicts with the SEC’s literature. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. On March 5, 2010, the FASB issued ASU No. 2010-11 Derivatives and Hedging Topic 815 “Scope Exception Related to Embedded Credit Derivatives.” This ASU clarifies the guidance within the derivative literature that exempts certain credit related features from analysis as potential embedded derivatives requiring separate accounting. The ASU specifies that an embedded credit derivative feature related to the transfer of credit risk that is only in the form of subordination of one financial instrument to another is not subject to bifurcation from a host contract under ASC 815-15-25, Derivatives and Hedging — Embedded Derivatives — Recognition. All other embedded credit derivative features should be analyzed to determine whether their economic characteristics and risks are “clearly and closely related” to the economic characteristics and risks of the host contract and whether bifurcation is required. The ASU is effective for the Company on July 1, 2010. Early adoption is permitted. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB codified the consensus reached in Emerging Issues Task Force Issue No.08-09, “Milestone Method of Revenue Recognition.”FASB ASU No.2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions.FASB ASU No.2010-17 is effective for fiscal years beginning on or after June15, 2010, and is effective on a prospective basis for milestones achieved after the adoption date.The Company does not expect this ASU will have a material impact on its financial position or results of operations when it adopts this update on January1, 2011. 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk. N/A. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management is responsible for establishing and maintaining a system of disclosure controls and procedures (as defined in Rule 13a-15(e)) under the Exchange Act) that is designed to ensure that information required to be disclosed by the Company in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time specified in the Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer's management, including its principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Pursuant to Rule 13a-15(b) under the Exchange Act, the Company carried out an evaluation with the participation of the Company’s management, including Nian Chen, the Company’s Chief Executive Officer (“CEO”), and Junfeng Chen, the Company’s Chief Financial Officer (“CFO”), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the nine months ended September 30, 2010. Based upon their evaluation, the Company’s CEO and CFO concluded that, in spite of the significant deficiencies in internal control over financial reporting described below, the Company’s disclosure controls and procedures are effective as of September 30, 2010. Our management identified that the deficiencies in internal control over financial reporting was due to not having internal personnel with sufficient expertise and knowledge of the requirements for disclosure of the information that have been collected and reported, as required under the securities laws and disclosures required under U.S. GAAP. We plan to take the following steps to remediate the deficiencies in disclosure controls and procedures that are identified above: · Management will provide additional training to our staff, and in particular to our key accounting personnel, with respect to the disclosure requirements under securities law and U.S. GAAP. · The Company establishedan Audit Committeeon June 17, 2010 to enhance our financial statement’s control and will continue to condut periodic internal control risk assessments and control testing so that we will be improving our internal systems’s integrity and to assess areas of material risk. Our internal audit staff will develop additional control activities to ensure the effective function of our controls. Management believes that these deficiencies do not amount to a material weakness, and it has concluded that our internal controls over financial reporting were effective as of September 30, 2010. A material weakness (within the meaning of PCAOB Auditing Standard No. 5) is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. Our management is not aware of any material weaknesses in our internal control over financial reporting, and nothing has come to the attention of management that causes them to believe that any material inaccuracies or errors exist in our financial statements as of September 30, 2010. The reportable conditions and other areas of our internal control over financial reporting identified by us as needing improvement have not resulted in a material restatement of our financial statements. Nor are we aware of any instance where such reportable conditions or other identified areas of weakness have resulted in a material misstatement of omission in any report we have filed with or submitted to the Commission. Accordingly, we believe that our financial controls were effective. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. Changes in internal controls Our management, with the participation of the Company’s CEO and CFO, performed an evaluation as to whether any change in its internal controls over financial reporting occurred during the quarter ended September 30, 2010. Based on that evaluation, the Company’s CEO and CFO concluded that no change occurred in the Company's internal controls over financial reporting during the quarter ended September 30, 2010 that has materially affected, or is reasonably likely to materially affect, the Company's internal controls over financial reporting. 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings. To our knowledge, there is no material litigation pending or threatened against us. Item 1A. Risk Factors. N/A. Item 2. Unregistered Sale of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. To our knowledge, there are no material defaults upon senior securities. Item 4. (Removed and Reserved). None. Item 5. Other Information. None. Item 6. Exhibits. (a) Exhibits Certification Required Under Section 302 of Sarbanes-Oxley Act of 2002. Certification Required Under Section 302 of Sarbanes-Oxley Act of 2002. Certification Required Under Section 906 of Sarbanes-Oxley Act of 2002. Certification Required Under Section 302 of Sarbanes-Oxley Act of 2002. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEW ENERGY SYSTEMS GROUP Dated: November15, 2010 By: /s/Nian Chen Name: Nian Chen Title: Chief Executive Officer Dated: November15, 2010 By: /s/Junfeng Chen Name: Junfeng Chen Title: Chief Financial Officer 27
